Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 12, 2007                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  134087(70)(73)                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  DIMMITT & OWENS FINANCIAL, INC., 

  and JMM NOTEHOLDER REPRESENTATIVE,

  L.L.C., 

            Plaintiffs-Appellants, 

                                                                   SC: 134087     

  v                                                                COA: 262381      

                                                                   Wayne CC: 04-434094-NM
  DELOITTE & TOUCHE (ISC), L.L.C.,
  DELOITTE SERVICES LIMITED
  PARTNERSHIP, a/k/a DELOITTE &
  TOUCHE, L.L.P., and PHILIP JENNINGS,
            Defendants-Appellees, 

  and 

  JANE DOE and JOHN DOE,

             Defendants.          

  _______________________________________


        On order of the Chief Justice, the motion by Michigan Association of Certified
  Public Accountants for leave to file a brief amicus curiae is GRANTED. The joint
  motion by the parties for extension to December 5, 2007 of the time for filing their
  supplemental briefs is considered and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 12, 2007                   _________________________________________
                                                                              Clerk